DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 19 September 2022, in which claims 1-7 were amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests “the work gas introduced the inner space” be changed to --the working gas introduced to the inner space-- (line 16).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnieder et al. (US 7,568,729).  Schnieder et al. discloses an airbag device comprising:
(claim 1) an airbag cushion (#100, 100’) having an inner space (#102) and configured to inflate when working gas is introduced to the inner space (has the ability to so perform; figures 1-2C, 6A-9);
one or more vent holes (#160a, 160b) positioned at different portions of the airbag cushion (#100, 100’), respectively, and connected to the inner space (#102) of the airbag cushion to discharge the working gas introduced to the inner space of the airbag cushion (figures 6A-7C, 9; column 4, line 53-column 5, line 34);
one or more variable vents (including cinch tubes #150, 150’, 150’’, 150a, 150b), each variable vent protruding outward from an outer surface of the airbag cushion (#100, 100’) and including a hollow portion (portion communicating with aperture #106; column 3, line 65-column 4, line 12) connected to the inner space (#102) of the airbag cushion (figures 1-9, 15, 16);
one or more tethers (including cinch cords #170, 170’, 170’’, 170a, 170b, 270) provided corresponding to the one or more variable vents (#150, 150’, 150’’, 150a, 150b), respectively, each tether having a first end portion surrounding the corresponding variable vent (figures 3A-5, 15, 16) and a second end portion fixed (via attachment area #114 or loop #115) to a portion of the outer surface of the airbag cushion (#100, 100’; fixed to exterior surface in alternative embodiments discussed in column 3, lines 3-21);
wherein each tether (#170, 170’, 170’’, 170a, 170b, 270) is configured to tighten and completely close the corresponding variable vent (#150, 150’, 150’’, 150a, 150b) when the airbag cushion (#100, 100’) is inflated and reaches a passenger (#30) in a normal position such that the work gas introduced the inner space (#102) of the airbag cushion is discharged only through the one or more vent holes (#160a, 160b) when the inflated airbag cushion reaches the passenger in the normal position (has the ability to so perform; figures 6B, 6C, 9; column 1, lines 36-41, 52-53; column 4, line 53-column 5, line 20; column 6, lines 1-19);
(claim 2) wherein the airbag cushion (#100, 100’) includes:
a pair of sides portions (side panels), at which the one or more variable vents (#150, 150’, 150’’, 150a, 150b) are disposed (figures 1, 6A-9);
a body portion (central panel connecting side panels) extending between the pair of side portions (figures 1, 6A-9);
(claim 3) wherein the variable vents include first and second variable vents (#150, 150’, 150’’, 150a, 150b) respectively protruding from both side portions of the airbag cushion (#100, 100’; figures 1, 6A-9);
(claim 4) wherein the variable vents (#150, 150’, 150’’, 150a, 150b) are made of cloth or a flexible material (column 4, lines 10-12);
(claim 5) wherein each of the variable vents (#150, 150’, 150’’, 150a, 150b) includes:
a vent body (substantially tubular body) connected to the airbag cushion (#100, 100’) and having a passage (portion communicating with aperture #106; column 3, line 65-column 4, line 12) through which the working gas moves (figures 3A, 4, 5, 15, 16);
an internal space portion (sleeve #152, 152’, 152’’) provided inside the vent body (substantially tubular body) and having a space through which the first end portion of the corresponding tether (#170, 170’, 170’’, 170a, 170b, 270) extends (figures 3A, 4, 5, 15, 16);
(claim 6) wherein:
the first end portion of each tether (#170, 170’, 170’’, 170a, 170b, 270) is fixed to the vent body (substantially tubular body of cinch tubes #150, 150’, 150’’, 150a, 150b) of the corresponding variable vent (figures 3A, 4, 5, 15, 16);
the second end portion of each tether (#170, 170’, 170’’, 170a, 170b, 270) is fixed (via attachment area #114 or loop #115) to a lower portion of the airbag cushion (#100, 100’; figures 1-2C, 6A-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnieder et al. (US 7,568,729) in view of Ford et al. (US 7,658,407).  Schnieder et al. does not disclose guides coupled to the outer surface of the airbag cushion.  Ford et al. teaches an airbag device comprising a plurality of guides (flexible elongated panels #126) coupled to an outer surface of an airbag cushion (#100) and configured to guide movements of one or more tethers (#124; figures 3-4d; column 2, lines 29-51; column 3, lines 7-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag device of Schnieder et al. to include guides coupled to the outer surface of the airbag cushion, as taught by Ford et al., so as to provide a flexible tubular channel for the tether, and so as to guide the tether along a surface of the side panel of the airbag (Ford et al.: column 2, lines 42-47).

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.  In regards to page 6, Schnieder et al. (US 7,568,729) discloses one or more vent holes (#160a, 160b) positioned at different portions of the airbag cushion (#100, 100’), respectively, and connected to the inner space (#102) of the airbag cushion to discharge the working gas introduced to the inner space of the airbag cushion (figures 6A-7C, 9; column 4, line 53-column 5, line 34), in addition to one or more variable vents (including cinch tubes #150, 150’, 150’’, 150a, 150b).  Also, Schnieder et al. (US 7,568,729) discloses wherein each tether (#170, 170’, 170’’, 170a, 170b, 270) is configured to tighten and completely close the corresponding variable vent (#150, 150’, 150’’, 150a, 150b) when the airbag cushion (#100, 100’) is inflated and reaches a passenger (#30) in a normal position such that the work gas introduced the inner space (#102) of the airbag cushion is discharged only through the one or more vent holes (#160a, 160b) when the inflated airbag cushion reaches the passenger in the normal position (has the ability to so perform; figures 6B, 6C, 9; column 1, lines 36-41, 52-53; column 4, line 53-column 5, line 20; column 6, lines 1-19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614